Citation Nr: 1757673	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-22 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial disability rating for bilateral pinguecula and dry eyes.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1991 to July 1991, to include service in Southwest Asia, with additional Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office, and were remanded in March 2016.

While the Veteran initially requested a Board hearing, her representative withdrew the request in December 2015.  38 C.F.R. § 20.704(e) (2017).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative, competent evidence reflects that the Veteran's bilateral pinguecula and dry eyes manifested primarily in eye dryness with intermittent visual difficulty; there was no indication of disfigurement.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for bilateral pinguecula and dry eyes have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.79, 4.118, Diagnostic Codes 6037-7800 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral pinguecula with dry eyes is currently rated as noncompensable pursuant to 38 C.F.R. §§ 4.79, 4.118, Diagnostic Codes 6037-7800.  

Diagnostic Code 6037 directly addresses pinguecula, and directs that rater to evaluate the disability based on disfigurement under Diagnostic Code 7800.  Diagnostic Code 7800 addresses disfigurement of the head, face, or neck, and provides that a 10 percent rating is warranted with one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  A maximum 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.

Note (1) to Diagnostic Code 7800 provides that the eight characteristics of disfigurement for rating purposes are: a scar five or more inches in length; a scar at least one-quarter inch wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches; skin texture abnormal in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; and skin indurated and inflexible in an area exceeding six square inches.  38 C.F.R. § 4.118.

The Board notes that various other Diagnostic Codes under 38 C.F.R. § 4.79 provide for ratings based on eye disabilities, including on the basis of visual field defect or incapacitating episodes; the Board will fully consider any potentially applicable Diagnostic Codes.  See Schafrath, 1 Vet. App. 589.

The Veteran first underwent VA examination in connection with this claim in February 2010.  She endorsed pain, redness, watering, and burning or stinging in the right eye, and burning or stinging and dryness in the left eye, with no visual symptoms.  Muscle function and funduscopic examination findings were normal, and central visual acuity was not worse than 5/200.  Bilateral slit lamp findings were abnormal, with findings of melanosis and nasal pinguecula.  There were no physical findings of abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  The examiner opined that eye dryness could have a significant effect on the Veteran's usual occupation due to vision difficulty.  The examiner did not note any disfigurement.

The Veteran again underwent VA examination in April 2016.  The examiner noted that the Veteran's condition was intermittent with remissions and was treated with the as needed use of eyedrops.  The examiner indicated that the Veteran did not have anatomical loss, light perception only, or extremely poor vision or blindness of either eye, nor did she have diplopia or corneal irregularity resulting in severe irregular astigmatism.  An internal eye examination was normal bilaterally.  The examiner opined that no visual acuity or other visual impairment was attributable to the service-connected condition, other than intermittent blurred vision due to dry eyes, and that no eye condition caused scaring or disfigurement.  The Veteran had no incapacitating episodes related to her eye conditions, and the examiner opined that the conditions did not impact her ability to work.  The Veteran had no visual field loss, as her pinguecula was outside of the visual axis.  The examiner also diagnosed cataracts, but opined they were unrelated to the service-connected condition.  

Treatment records throughout the period on appeal reflect findings consistent with those noted upon VA examination.  The Veteran's primary complaint related to her service-connected condition has been dry eyes.

Upon review, the Board finds that a compensable disability rating cannot be granted for bilateral pinguecula with dry eyes.  In that regard, the rating criteria for pinguecula specifically state that any impairment should be rated based on the level of disfigurement, and there is no evidence of disfigurement in this case.  Furthermore, the Veteran's eye condition does not result in a loss of visual acuity or visual field impairment.  While dry eyes may cause intermittent visual difficulty, there is no evidence of any disabling loss of vision.  Accordingly, the Board finds that a compensable disability rating for bilateral pinguecula for dry eyes cannot be granted.  

In reaching this conclusion, the Board has considered the assertions of the Veteran as to her symptomatology and the severity of her conditions, but, to the extent the Veteran believes that she is entitled to a higher rating than assigned herein, concludes that the findings during medical evaluation are more probative than her assertions to that effect.  Furthermore, the assertions of the Veteran regarding the severity of her disability are generally consistent with the rating currently assigned and with the findings on VA examination.  As such, the Board has considered the assertions of the Veteran but has also relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms and do not show limitation of function approximating the criteria for a compensable rating.  

Neither the Veteran nor her representative have raised any other issues with respect to the increased rating claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable disability rating for bilateral pinguecula with dry eyes is denied.  


REMAND

While further delay is regrettable, the Board finds additional development is necessary before a decision may be rendered in the remaining issue on appeal.

The Veteran most recently underwent VA examination in connection with her claim for entitlement to service connection for an acquired psychiatric disorder in April 2016.  The examiner opined that the Veteran did not meet the diagnostic criteria for PTSD, but did have a diagnosis of anxiety disorder.  The examiner further indicated that it would be mere speculation to opine as to whether or not the Veteran's anxiety disorder was related to her fear or hostile military or terrorist activity during service, but did not provide a sufficient rationale for this opinion or opine as to whether the Veteran's anxiety disorder was related to her military service in general.  Furthermore, the examiner did not address the diagnosis of MDD which is prevalent in the Veteran's treatment records.  Accordingly, the Board finds remand is warranted so that an addendum opinion or, if necessary, and additional examination may be obtained.    

Updated relevant treatment records should also be associated with the claims file.  38 U.S.C. § 5103A(c) (2012).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for entitlement to service connection for an acquired psychiatric disorder.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records. 

2.  After the above development has been completed to the extent possible, forward the claims file to the examiner who conducted the April 2016 VA psychiatric examiner, or an appropriate substitute if unavailable, for an addendum opinion with respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  The claims file must be reviewed.  If an additional examination is deemed necessary to respond to the request, one should be scheduled.

After review of the claims file and, if necessary, examination of the Veteran, the examiner should opine as to whether any acquired psychiatric disorder diagnosed during the pendency of the appeal, to specifically include PTSD, MDD, and anxiety disorder, had onset in or is otherwise related to the Veteran's active duty service.  
The examiner must address all diagnoses of record.  A complete medical rationale must be provided for any opinion stated.  If an opinion cannot be offered without resort to mere speculation, or the examiner believes any of the diagnoses are in error, the basis for such should be fully explained.  

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


